Dismissed and Memorandum Opinion filed August 26, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00775-CR
____________
 
PAUL LEYMONE PAIGE, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 176th District Court
Harris County, Texas
Trial Court Cause No. 1248703
 

 
MEMORANDUM
OPINION
Appellant entered a guilty plea to delivery of a controlled
substance.  In accordance with the terms of a plea bargain agreement with the
State, the trial court sentenced appellant on June 22, 2010, to confinement for
two years in the Institutional Division of the Texas Department of Criminal
Justice.  Appellant filed a pro se notice of appeal.  We dismiss the appeal. 
The trial court entered a certification of the defendant’s right
to appeal in which the court certified that this is a plea bargain case, and
the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court’s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The record supports the
trial court’s certification.  See Dears v. State, 154 S.W.3d 610, 615
(Tex. Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Sullivan.
Do Not Publish — Tex. R. App.
P. 47.2(b).